        Case: 1:19-cv-02328-CAB Doc #: 8 Filed: 12/27/19 1 of 3. PageID #: 42



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 ESTATE OF JESUS MALAVE MORALES,                         Case No. 1:19-cv-02328
 Deceased,
 by John R. Harrison, Administrator,                     Judge Christopher A. Boyko
                                                         Magistrate Judge William H. Baughman, Jr.
          Plaintiff,

 -vs-
                                                         PLAINTIFF’S UNOPPPOSED MOTION
 CITY OF CLEVELAND, et al.                               FOR EXTENSION OF TIME (60 DAYS)
                                                         FOR SERVICE OF PROCESS
           Defendants.



        Plaintiff, through counsel, respectfully moves this Court for an extension of time to perfect

service of process. Plaintiff asks this Court for an additional 60 days to serve the individual

defendants in this case, including: Kristina Vargo #5580, Stephens #5531, Timothy Holt #5715,

George Brown #5654, Kevin Boll #5722, Alan Furtado, Elizabeth Hester, Stottner, and Joseph

Raucher. Counsel for Defendant City of Cleveland has indicated that the City does not oppose this

motion.

        The current deadline for service, per Fed.R.Civ.P. 4(m), is January 2, 2020. Plaintiff has

been able to serve the City of Cleveland, but not the individual defendants. The City of Cleveland

ceased operating the Jail before Plaintiff’s complaint was filed. Plaintiff asked the City to accept

service for these defendants, but as they are no longer employees of the City after the Jail closed,

the City has not accepted service. Many of the defendants have common names, have moved to

new locations, and have otherwise proven challenging to locate for service, in spite of Plaintiff’s

continued efforts to locate them.

        Plaintiff intends to attempt to obtain last-known-addresses and/or other relevant

information for locating these defendants through discovery requests to the City. However, the
       Case: 1:19-cv-02328-CAB Doc #: 8 Filed: 12/27/19 2 of 3. PageID #: 43



City recently obtained new counsel on December 20, 2019, and has not yet answered Plaintiff’s

complaint. Counsel for the City of Cleveland has informed counsel for Plaintiff that the City does

not oppose this motion for extension of time to perfect service on these defendants.

       Fed. R. Civ. P. 4(m) allows the court to “extend the time for service for an appropriate

period” upon showing of good cause.1 Plaintiff respectfully requests an additional 60 days to effect

service on the remaining defendants in this case. Plaintiff has good cause to request this extension

due to the number of defendants, prior attempts to locate these defendants, and the necessity of

working with counsel for the City of Cleveland to obtain relevant information to locate these

defendants.

       This request has not been made for the purpose of undue delay or harassment. Instead, this

request is made in good faith and for good cause, will not unfairly prejudice any party, and is

necessary to ensure that Plaintiff has an adequate opportunity to serve all defendants in this case.




                                                      Respectfully submitted,

                                                      /s/ Jacqueline Greene
                                                      Jacqueline Greene (0092733)
                                                      Sarah Gelsomino (0084340)
                                                      Terry Gilbert (0021948)
                                                      FRIEDMAN & GILBERT
                                                      55 Public Square, Suite 1055
                                                      Cleveland, Ohio 44113
                                                      P (216) 241-1430
                                                      F (216) 621-0427
1
  Even without a showing of good cause, the Court may grant an extension to perfect
service. Henderson v. United States, 517 U.S. 654, 662-63, 134 L. Ed. 2d 880, 116 S. Ct. 1638
(1996); Vergis v. Grand Victoria Casino & Resort, 199 F.R.D. 216, 218 (S.D.Ohio 2000); In re
Aredia and Zometa Prod. Liab. Litig., No. 3:06-MD-1760, 2007 U.S. Dist. LEXIS 91767, 2007
WL 4376098, *2 (M.D. Tenn. Dec. 13, 2007); see also Slenzka v. Landstar Ranger, Inc., 204
F.R.D. 322, 325-26 (E.D. Mich. 2001); Burnett v. Martin, No. 6:06-482-DCR, 2007 U.S. Dist.
LEXIS 53939, 2007 WL 2156541, at *1-2 (W.D. Ky. July 24, 2007).



                                                 2
        Case: 1:19-cv-02328-CAB Doc #: 8 Filed: 12/27/19 3 of 3. PageID #: 44



                                                         jgreene@f-glaw.com
                                                         sgelsomino@f-glaw.com
                                                         tgilbert@f-glaw.com

                                                         Marcus Sidoti (0077476)
                                                         FRIEDMAN & GILBERT
                                                         The Terminal Tower
                                                         50 Public Square, Suite 1900
                                                         Cleveland, OH 44113-2205
                                                         T 216-357-3305
                                                         F 216-696-1411
                                                         marcus@jordansidoti.com

                                                         Counsel for Plaintiff




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 27, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                /s/ Jacqueline Greene
                                                JACQUELINE GREENE
                                                One of the Attorneys for Plaintiff




                                                    3
